
	

114 HRES 469 IH: Urging North Atlantic Treaty Organization (NATO) member countries to meet or exceed the two percent gross domestic product commitment to spending on defense.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 469
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Bishop of Michigan (for himself, Mr. Turner, Mr. Zinke, Mr. Donovan, Ms. McSally, Mr. Ribble, Ms. Kaptur, Mr. Ted Lieu of California, Mr. Wilson of South Carolina, Mrs. Roby, Mr. Russell, and Mr. Byrne) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging North Atlantic Treaty Organization (NATO) member countries to meet or exceed the two percent
			 gross domestic product commitment to spending on defense.
	
	
 Whereas in 2006, the defense ministers of North Atlantic Treaty Organization (NATO) Alliance member countries agreed to commit a minimum of two percent, as a percentage of gross domestic product (GDP) to spending on defense;
 Whereas in 2006, the defense ministers of NATO Alliance member countries further agreed to commit a minimum of 20 percent of defense expenditures to major equipment spending;
 Whereas these commitments were reaffirmed in the Wales Summit Declaration of 2014 issued by Heads of State and Government participating in the meeting of the North Atlantic Council;
 Whereas Article 3 of the North Atlantic Treaty states that, in order more effectively to achieve the objectives of this Treaty, the Parties, separately and jointly, by means of continuous and effective self-help and mutual aid, will maintain and develop their individual and collective capacity to resist armed attack.;
 Whereas member nations that meet or exceed the GDP commitment and member nations with a plan of action to move toward the GDP commitment are commended and encouraged;
 Whereas the aggressive actions of Russia against Ukraine challenge global freedom, security, and stability critical to the NATO Alliance;
 Whereas the instability in the Middle East and North Africa and the continued threat of global terrorism pose a threat to security and prosperity;
 Whereas emerging security challenges such as cyber-attacks threaten the resilience and integrity of NATO networks and infrastructure assets; and
 Whereas the resolute commitment of the United States to NATO is steadfast and the efforts of member nations that have met GDP commitments is applauded: Now, therefore, be it
	
 That the House of Representatives— (1)calls on North Atlantic Treaty Organization (NATO) member countries to meet or exceed the two percent gross domestic product commitment to spending on defense;
 (2)calls on NATO member countries to meet or exceed the 20-percent commitment to defense expenditures on major equipment spending; and
 (3)reaffirms the United States longstanding and resolute commitment to NATO and the peace through strength it advances.
			
